DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-6 are pending in the application, with claims 1-5 amended and new claim 6 added.
Response to Arguments
 	Applicants’ 11/18/21 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to independent claims 1 and 5, and dependent claim 3, Applicants assert on page 6 that the cited references Burding, Hulett, and/or Goldwasser do not specifically teach the function of collecting urine by the recited device as an ostomy bag, and that Goldwasser does not specifically teach an ostomy bag for use as an ostomy bag to collect urine.   	This is not persuasive, as the present claims are directed to a device and not a method.  MPEP 2114(II) requires that the manner of operating a device does not differentiate apparatus claims from the prior art, where apparatus claims cover what a device is, not what a device does, and where the prior art apparatus teaches all of the structural elements of the claim.  In the present case, all of the structural limitations of device claims are taught by the cited references, as presented below, such that arguments of intended uses are not relevant to patentability of the claims over the prior art.  MPEP 2114(II).  	Additionally, the argument against Goldwasser as not teaching the term “ostomy” 
 	Applicants argue the same limitations for the remaining claims, as presented above.
Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 1, line 1, “and absorbent insert assembly” should be: “and an absorbent insert assembly”; 
 		In amended claims 2, 3, and 4, line 2; “of claim 1 ” should be “of claim 1, ”.
 	Appropriate correction is suggested.
Objections to the Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, since at least independent claims 1 and 5 have been amended (the claim amendments necessitating new grounds of rejection) to include the new element of “a primary aperture”, this element must be added to the drawings or the feature(s) canceled from the claim(s), including amending the specification to provide figure descriptions of this element.  No new matter should be entered.The objection to the drawings will not be held in abeyance.

 		Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   	 Further to the Drawings Objection above, in at least amended independent claims 1 and 5 (the claim amendments necessitating new grounds of rejection), the “primary aperture” fails to find proper description in the specification, where the specification fails to provide any written description of this term. 
Accordingly, amended claims 1-6 lack written description in the specification for this term, such that the meaning of this terms in the claims are not ascertainable by reference to the description.  Applicant is required to amend the claims, or to make appropriate amendment to the description and figures, to provide clear support or antecedent basis for these terms appearing in the claims as amended, and where no new matter is introduced.  It is noted that Figures 1-4 show what appear to be an aperture in the upper portion of the ostomy bag, as providing potential description of this element, but there is no reference to this element in the specification or figures. 	The remaining claims are rejected as being dependent upon a rejected base claim.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burding (US 3507282 A) in view of Hulett (US 6231553 B1), and further in view of Goldwasser (US 7927320 B2).

    PNG
    media_image1.png
    457
    355
    media_image1.png
    Greyscale
	As to independent claims 1 and 5, and dependent claims 2-3, Burding teaches an ostomy bag for collecting urine (as enclosed bag capable of collecting urine) and (as per claim 1) absorbent insert assembly (comprising absorbent assembly 23 as claimed below; Fig.1-3;Abstract, Col.3-5) comprising:  	a storage bag 21 having: a top 26 (top edge 26 Fig.1 Col.3,ll.38); a bottom (adjacent bottom closure means 22 Fig.1 Col.3,ll.33); a first side 27 (side edge 27 Fig.1 Col.3,ll.38); a second side 28 (side edge 28 Fig.1 Col.3,ll.38-39); a front side 24 (side of wall panel 24 Fig.1 Col.3,ll.36-37); and a back 25 (side of wall panel 25 Fig.1 Col.3,ll.36-37), wherein the front 24 and back 25 are permanently sealed together along the top 26, the bottom, and the second side 28 (bag body 21 with top 26 and side 27, 28 edges of side wall panels 24,25 Fig.1;Col.3, ll.30-45, sealed at perimeter Col.2,ll.28-31; Col.3,ll.38-39); and  	a primary aperture 30 extending to the inside of the storage bag 21 (as side opening 30 into bag 21 Fig.1;Col.3, ll.36-39), the primary aperture 30 configured to collect urine from a wearer (where primary aperture of ostomy bag is capable of collecting urine from the wearer; and where MPEP 2114(II) requires that the manner of operating a device does not differentiate apparatus claims from the prior art, where apparatus claims cover what a device is, not what a device does, and where the prior art apparatus teaches all of the structural elements of the claim); 
 	a secondary aperture (as bottom opening where wall panels 24,25 unsealed at bottom Fig.1;Col.3, ll.36-39);
 	a closure 22 (closure means 22 Fig.1;Col.3, ll.33) coupled to the storage bag 21 (Fig.1;Col.3, ll.34-35), the closure 22 sealing and alternatively unsealing the secondary aperture (Fig.1;Col.3, ll.66-71); and
 	an absorbent insert 23 (Fig.1;Col.3, ll.34), the absorbent insert comprising: an outer layer that is permeable (as outer layer of cotton, gauze, or paper material Col.3,ll.74-Col.4,ll.1); and
  (as per claims 2, 5) a deodorizer being coupled within the outer layer (where absorbent material having outer layer treated with deodorant Col.4, ll.2-8);	wherein the absorbent insert 23 is insertable into, and removable from, the inside of the storage bag 21 via the secondary aperture (Fig.1;Col.3, ll.34-36); and (as per claim 5) where the primary aperture is configured to collect urine (as presented above).
 	Burding does not teach that: 		the primary aperture extends through the perimeter to an inside of the storage bag;  		the secondary aperture is: located in or through the first side to the inside; and (as per claim 1) has a first end nearer to the top and a second end nearer the bottom; and 		(as per claim 3) the closure is a zipper that seals the secondary aperture when positioned at the first end and the zipper unseals the secondary aperture when positioned towards the second end. 	However, Hulett teaches an ostomy bag (Abstract), comprising: 	a storage bag 1 Fig.1-3,Col.3,ll.11-14) having: a top (top edge Fig.1); a bottom (adjacent bottom closure means Fig.1); a first side (left side Fig.1); a second side (Left side Fig.1); a front side (front side of wall panel Fig.1); and a back (back side of wall panel Fig.1) (Col.3,ll.15-34),  to provide chamber to collect waste without leaking Col.3,ll.12-14);
    PNG
    media_image2.png
    443
    569
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    312
    425
    media_image3.png
    Greyscale
  	a primary aperture 2 (Fig.1-3,Col.3,ll.16-17) and a secondary opening (drain opening) with a closure 5/6/11:  		(as per claim 3) as a zipper (“zip-lock type”) (Fig.1-3,Col.3,ll.15-35); and 	a secondary aperture (drain opening at bottom end of bag between free edges 3,4 Fig.3,1 Col.3,ll.18); 	wherein:		the primary aperture 2 extends through the perimeter (upper perimeter Fig.1) to an inside of the storage bag 1 (Fig.1; Col.3,ll.15-16);  		the secondary aperture (bottom) is in the bottom side to the inside of bag 1 (Fig.1); and 		(as per claim 3) the closure is a zipper that seals the secondary aperture when positioned at the first end and the zipper unseals the secondary aperture when positioned towards the second end; 	in order to provide a resealable closure means as a zipper that uses a tab 11 to slide along sealing strips 5,6 to provide the advantage of sealing and unsealing the opening with infinite frequency without jeopardizing the integrity of the seal which would provide the advantage of replacing the absorbent layer without having to remove the ostomy bag or without having to replace the bag itself (Fig.1-3,Col.3,ll.20-35). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the closure and primary and secondary apertures of in order to provide a resealable closure means as a zipper that uses a tab 11 to slide along sealing strips 5,6 to provide the advantage of sealing and unsealing the opening with infinite frequency without jeopardizing the integrity of the seal, which would provide the advantage of replacing the absorbent layer without having to remove the ostomy bag or without having to replace the bag itself. 	The combination of Burding and/or Hulett does not teach a gelatinizing agent coupled within the outer layer or that the front and back are permanently sealed at the 
    PNG
    media_image4.png
    465
    218
    media_image4.png
    Greyscale
bottom of the bag. 	However, Goldwasser teaches a waste containment article 10 capable of being used as an ostomy bag (with perimeter sealed body and garment facing layers and an absorbent layer contained therein, with opening/ingress in the body facing layer with a seal/adhesive aligned with and sealed around a body waste orifice for collection within the article Abstract),  	the article 10 comprising an absorbent layer 56 having an outer layer (as outer surface provided within bodyside 50 and garment facing 60 layer forming the waste collection article (Fig.3-4 Col.16,ll.25-52), the absorbent layer comprising a super absorbent 58 (Fig.4;Col.16,ll.37-38); a gelatinizing agent (hydrogel) (Col.10,ll.31), the gelatinizing agent being coupled within the outer layer [of the absorbing layer] (as hydrogel provided on surface of layer to absorb liquid Col.10,ll.31-67); and 	wherein the front and back are permanently sealed at the bottom of the bag (as sealed (adhesive, glue) at periphery including the bottom Fig.1 Col.23,ll.58-62). 	in order to increase the amount of fluid acquired and to increase the fluid retention capabilities (Col.10,ll.40-43). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the absorbent material of Burding with the gelatinizing agent of Goldwasser, and to provide a sealed bottom of the bag, and one of skill would have been motivated to do so, in order to increase the amount of fluid acquired and to increase the fluid retention capabilities. 	The combination of Burding, Hulett, and/or Goldwasser does not teach wherein the secondary aperture has a first end nearer to the top, and a second end nearer the bottom, of the bag. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the secondary aperture of Burding and/or Hulett to provide the arrangement of having the secondary aperture having a first end nearer the top and a second end nearer the bottom, and one of skill would have been motivated to do so, in order to facilitate replacing the absorbent layer from inside of the bag by having the arrangement where the secondary aperture is provided on the first side of the bag, such that the absorbent layer can be replaced by opening the closure provided on the side of the bag, which provides the obvious advantage of allowing some of waste, liquid, and/or urine to be in the bottom of the bag, but where the liquid or waste or urine will not leak out of the bottom of the bag while the absorbent layer is replaced, e.g., such that the bag does not have to be removed from the ostomy, and/or where the absorbent layer can be replaced when full of liquid or urine without additional liquid, waste, or urine leaking out the bottom of the bag.
the second end of the secondary aperture is located a distance from the bottom (as presented above for claims 1 and 5). 	As to new claim 6, Burding does not teach teaches wherein the closure is a zipper, wherein the secondary aperture has a first end located nearer to a top of the storage bag and a second end located nearer to the bottom, and wherein the secondary aperture is sealed when the zipper is positioned at the first end, and the secondary aperture is unsealed when the zipper is positioned toward the second end. 	However, Hulett teaches these limitations, and provides motivation to do so, as presented above for claims 1 and 3. 
Conclusion
  	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Riesinger (US 7335809 B2; Fig.1,17 Abstract, Col.4,ll.15-67;Co.6); and Torstensen (WO 2018/187427 A1; Abstract, Fig.1; [0024]-
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781